EXHIBIT 32.1 Certification of Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. Section 1350, As Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 The undersigned, John A. Kite, Chairman and Chief Executive Officer of Kite Realty Group Trust (the “Company”), and Daniel R. Sink, Chief Financial Officer of the Company, each hereby certifies, pursuant to Section906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section1350, that: 1. The Quarterly Report on Form 10-Q of the Company for the quarter ended September 30, 2012 (the “Report”) fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m); and 2. The information in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 7, 2012 By: /s/ John A. Kite John A. Kite Chairman and Chief Executive Officer Date: November 7, 2012 By: /s/ Daniel R. Sink Daniel R. Sink Chief Financial Officer A signed original of this written statement required by Section906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
